RESOLUCIÓN
per curiam:
Hoy decretamos la suspensión de tres (3)
abogados que no han satisfecho el pago de cuota del Cole-gio de Abogados de Puerto Rico y que han ignorado dos (2) resoluciones de este Tribunal mediante las cuales se les ordenó mostrar causa por la cual no debían ser suspendi-dos del ejercicio de la abogacía en vista de que no habían pagado la cuota del Colegio. Dicha omisión constituye un incumplimiento de la Ley Núm. 43 de 14 de mayo de 1932 (4 L.P.R.A. see. 771 et seq.)‘, Colegio de Abogados v. Schneider, 117 D.P.R. 504 (1986); Schneider v. Colegio de Abogados, 682 F. Supp. 674 (D. P.R. 1988), confirmada por el Tribunal Federal de Apelaciones para el Primer Circuito 917 F.2d 620 (1992).
*426Tomando en consideración su renuencia injustificada a satisfacer el pago de la cuota de colegiación —Col. Abogados P.R. v. Pérez Padilla, 135 D.P.R. 94 (1994); In re Duprey Maese, 120 D.P.R. 565 (1988); In re Serrallés III, 119 D.P.R. 494, 495-496 (1987); Colegio de Abogados v. Schneider, supra; In re Vega González, 116 D.P.R. 379, 381 (1985)— y su indiferencia en responder a las órdenes de este Tribunal, lo cual de por sí conlleva la imposición de sanciones disciplinarias severas —In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Ribas Dominicci I, 131 D.P.R. 491 (1992); In re Colón Torres, 129 D.P.R. 490 (1991)— se de-creta la suspensión indefinida del ejercicio de la abogacía de los tres (3) abogados siguientes:
Pedro Colón Ramírez
Lygia Diversé Vergés
Rafael Rivera Rosa
Los abogados Colón Ramírez y Diversé Vergés han ce-sado en el ejercicio del notariado, mientras que el licen-ciado Rivera Rosa fue suspendido definitivamente de tal ejercicio mediante resolución emitida por este Tribunal el 18 de abril de 1984. Todos han entregado su obra notarial al Archivo General de Protocolos, por lo que no hay nada que proveer al respecto.

Se dictará sentencia de conformidad.